Citation Nr: 0422346	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  96-49 646	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder other than PTSD, 
including a generalized anxiety disorder, etc.

3.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, including a generalized anxiety 
disorder, etc.

4.  Entitlement to an increased rating for service-connected 
nephritis with hypertension, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1995 and subsequent rating decisions of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In a letter dated February 11, 2004, the veteran's 
representative submitted to the RO evidence pertaining to his 
psychiatric disorder and notification that he had received 
additional treatment for his psychiatric disorder, including 
PTSD, and for urethritis with hypertension.  Since the 
evidence was submitted prior to certification of the appeal 
to the Board on February 18, 2004, the RO must first review 
the evidence and issue a supplemental statement of the case 
(SSOC) discussing it.  See 38 C.F.R. § 19.31(b)(1) (2003).

In March and April 2004, the veteran submitted directly to 
the Board evidence pertaining to his increased rating claim.  
And since this evidence was received within 90 days after 
certification of his appeal to the Board, it is a timely 
submission.  See 38 C.F.R. § 20.1304(a) (2003).  However, the 
RO must first review this evidence since the veteran did not 
waive his right, in writing, to this initial review at the RO 
level.

On August 3, 2004, the Board advanced this case on the docket 
due to the veteran's advanced age, pursuant to 38 U.S.C.A. 
§ 7107(West 2002) and 38 C.F.R. § 20.900(c) (2003).

For the reasons explained below, the Board is reopening the 
claim for service connection for a psychiatric disorder other 
than PTSD.  Unfortunately, however, this claim, as well as 
the claims for service connection for PTSD and for an 
increased rating for nephritis with hypertension, must be 
further developed before a decision can be made on their 
merits.  So they are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In January 1984, the RO denied the veteran's claim for 
service connection for a psychiatric disorder (diagnosed as 
an adjustment disorder with a depressed mood); in February 
1984, the RO sent him a letter notifying him of that decision 
and apprising him of his procedural and appellate rights, and 
he did not file a timely appeal.

2.  In August 1986, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a psychiatric disorder; the RO sent 
the veteran a letter in September 1986 notifying him that new 
and material evidence had to be submitted to reopen this 
claim.  In June 1988, the RO sent him a letter informing him 
that new and material evidence had not been submitted and 
apprised him of his procedural and appellate rights.  He 
again did not file a timely appeal.

3.  In April 1990, the RO again determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a psychiatric disorder (inclusive 
of additional diagnoses of a major depressive disorder on top 
of a chronic dysthymia); the RO sent the veteran a letter in 
May 1990 notifying him that new and material evidence had not 
been submitted and apprising him of his procedural and 
appellate rights.  He again did not file a timely appeal.

4.  Additional evidence since has been received, however, 
which is so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection for a psychiatric disorder other than 
PTSD.




CONCLUSIONS OF LAW

1.  The January 1984 decision denying the claim for service 
connection for a psychiatric disorder, and the August 1986, 
June 1988, and April 1990 RO decisions that denied the 
petition to reopen this claim, are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has been received since the 
April 1990 decision to reopen this claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As mentioned, a January 1984 rating decision denied service 
connection for a psychiatric disorder (at the time diagnosed 
as an adjustment disorder with a depressed mood) on the basis 
that a psychiatric disorder was not incurred or aggravated by 
service.  The veteran's service medical records (SMRs) 
were negative for any indications of treatment of a 
psychiatric disorder.  An October 1946 VA examination noted 
that he was involved in a motor vehicle accident earlier that 
month.  His mental state was reported to have been normal.  
He was hospitalized in August 1950 with complaints of 
nervousness and apprehension.  The diagnoses were paroxysmal 
auricular tachycardia, acute cystitis, urethral stricture, 
chronic prostatitis, and chronic seminal vesiculitis.  A 
neuropsychiatric examination in October 1983 noted that he 
had been treated at Columbia University Medical Center for 
depression over his somatic problems for 14 years.  He did 
not appeal the January 1984 decision denying his claim.

An August 1986 RO decision found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a psychiatric disorder.  And a June 
1988 rating decision again denied his petition to reopen this 
claim.  He submitted notarized statements of fellow 
servicemen and his oldest sister noting that he was treated 
for nervousness in service and was never the same person 
after service.  A November 1986 letter from his employer 
indicated he was out of work due to a sickness from April to 
October 1977.  Psychiatric records from Columbia University 
Medical Center noted treatment for psychoneurosis, depression 
and anxiety from 1967 to 1976.  He again did not appeal, 
however.

In an April 1990 rating decision, the RO again denied the 
veteran's petition to reopen his claim for service connection 
for a psychiatric disorder.  In denying his petition, the RO 
considered July 1985 private psychiatric progress and 
screening notes that revealed the veteran had lifelong 
experiences of having visions and hearing strange voices.  
The diagnoses were panic disorder and atypical depression.  
He was notified of the decision and apprised of his 
procedural and appellate rights.  But he again did not 
appeal.

Since the veteran did not timely appeal the RO's April 1990 
decision, it is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  So this, in turn, means there 
must be new and material evidence since that decision to 
reopen his claim and warrant further consideration of it on a 
de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's April 1990 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate them de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant. Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id., at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  However, when 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



For claims, as here, filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for the last 
final disallowance of the claim."  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  In the Hodge decision, however, the 
Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the Veterans Claims Assistance Act of 
2000 (VCAA), the Board need only consider whether new and 
material evidence has been submitted to reopen the claim 
and, if so, may proceed directly to adjudicate the claim on 
the full merits assuming the VCAA notice and duty to assist 
requirements have been satisfied.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).

The VCAA, incidentally, has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
And the implementing regulations are found at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Psychoses will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).  
This presumption is rebuttable by probative evidence to the 
contrary, however.

In February 1994, the veteran filed a petition at the RO to 
reopen his claim for service connection for a psychiatric 
disorder.  And in support of his petition, he subsequently 
submitted an April 1994 statement from his private physician, 
Juan Carlos Echevarria, M.D.  This physician noted that the 
veteran's psychiatric condition is temporally related to his 
Army duties, and that such documentation starts with a VA 
hospital admission in August 1950 in Ponce, Puerto Rico.  
And in a more recent January 2004 statement, this physician 
again stated there is a documented relationship between the 
veteran's Army history and his psychiatric history.

This additional evidence, received since the RO last denied 
the claim in April 1990, is particularly significant and new 
and material as this is the first competent medical evidence 
of record suggesting the veteran's psychiatric condition is 
related to his service in the military.  Dr. Echevarria noted 
that the first incidence of a psychiatric condition was in 
1950, some four years after the veteran was discharged from 
service.  But Dr. Echevarria indicated a temporal 
relationship to service, nonetheless, and the probative value 
of this physician's statements, in relation to the other 
evidence of record perhaps against the claim, is not at issue 
when determining whether the additional evidence from this 
physician is new and material to the case.  Indeed, the 
credibility of the statements are presumed as mandated by the 
holding in Justus.  Only once the claim is reopened may this 
be called into question.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for a psychiatric disorder other than PTSD.  But as 
previously noted, while this evidence is sufficient to reopen 
the claim, it is insufficient to grant service connection.  
So upon reopening the claim, a medical opinion is needed to 
resolve this critical issue.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).

As also briefly mentioned earlier, on November 9, 2000, the 
President signed into law the VCAA.  And although § 3.156 was 
revised as a consequence and contains a slightly different 
definition of what constitutes new and material evidence, 
this change only applies to petitions to reopen that were 
filed on or after August 29, 2001.  The veteran petitioned 
the RO to reopen his claim in February 1994, years prior to 
that delimiting date, and that is why his case was considered 
under the former regulation.  Moreover, since the Board is 
reopening the claim and ordering further development of it 
before actually making a decision on the merits, any further 
discussion of the VCAA's duty to notify and assist provisions 
would be a bit premature at this juncture, until the RO has 
had an opportunity to complete the development requested and 
reconsider the additional evidence submitted in support of 
the claim and make a determination on whether it favorably 
affects the merits.


ORDER

As new and material evidence has been received, the claim for 
service connection for a psychiatric disorder (other than 
PTSD) is reopened.  The appeal is allowed to this extent, and 
this extent only, subject to the further development 
discussed below.




REMAND

Since new and material evidence has been received, VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 2002).  "In a 
claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i) 
(2003).  An examination is needed to determine the etiology 
of the veteran's variously diagnosed psychiatric disorder.

The duty to assist also includes the conducting of a VA 
examination where the record does not adequately reveal the 
current state of the claimant's service-connected disability 
- which, in this particular instance, is the nephritis with 
associated hypertension.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  The veteran has repeatedly stated these 
conditions more disabling than currently evaluated.  So 
another examination is needed to make this determination, 
too.

As well, the duty to assist requires that VA make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A.§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  As the Board noted in the INTRODUCTION portion of 
this decision, the veteran has submitted additional evidence 
and provided information to obtain additional medical records 
pertaining to his claims for service connection for an 
acquired psychiatric disorder other than PTSD, and for his 
claim for PTSD in particular, and for his claim for an 
increased rating for his nephritis with associated 
hypertension.  So these additional medical records must be 
obtained.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder (other than PTSD), and for PTSD, 
and for symptoms referable to his 
nephritis with associated hypertension.  
Explain to him this only refers to 
records of treatment that are not already 
on file.  With his authorization, obtain 
records from each health care provider he 
identifies.  In correspondence from his 
representative, dated in February 2004, 
the veteran has completed three VA Forms 
21-4142 (Authorization and Consent to 
Release Information to VA) for this 
purpose.  Please obtain these records he 
mentioned in these forms.

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.

3.  Upon completion of the above 
development, schedule the veteran for a 
VA psychiatric examination to obtain a 
medical opinion indicating the specific 
psychiatric disorders he currently has.  
Also have the designated examiner 
indicate whether it is at least as likely 
as not that any current psychiatric 
disorder is related to the veteran's 
service in the military (or that any 
psychosis manifested within one year of 
separation from service) or whether, 
instead, the current psychiatric 
disorder(s) is more likely than not due 
to something else unrelated to service.  
All diagnostic testing and evaluation 
needed to make these determinations 
should be undertaken.  And to facilitate 
making these determinations, have the 
designated examiner review the pertinent 
evidence in the claims files, including a 
complete copy of this remand, the April 
1994 and January 2004 statements from 
Juan Carlos Echevarria, M.D., and the 
reports of prior VA examinations, etc.  
The designated examiner should discuss 
the rationale of the opinion.

4.  Also upon completion of the above 
development, schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the current 
severity of his service-connected 
nephritis with associated hypertension.  
Specifically, ask the designated examiner 
to indicate whether albuminuria and edema 
are present and, if so, to what degree.  
Provide the BUN and creatinine levels.  
Report the veteran's blood pressure.  
Provide an opinion whether the disability 
is productive of poor health and whether 
there are clinical findings showing 
generalized poor health, lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion attributable to 
this disability.  Report whether there is 
decreased kidney function.  If there is 
decreased kidney function, please 
quantify the level of loss using the 
rating terms "markedly decreased 
function" or "definite decrease" on the 
basis of which term more closely 
describes the level of loss.  If voiding 
dysfunction exists, the examiner should 
determine the daytime voiding interval in 
hours, or if the veteran awakens to void 
and, if so, how many times per night.  
The examiner should also determine 
whether the condition causes urine 
leakage that requires wearing absorbent 
materials and, if so, how many times a 
day they must be changed.  All clinical 
findings for the opinion should be 
identified.  The claims folder should be 
made available to the examiner prior to 
the examination to review the veteran's 
pertinent medical history.  Discuss the 
rationale for the opinion.

5.  Then readjudicate (on a de novo 
basis) the veteran's claim for service 
connection for a psychiatric disorder 
other than PTSD, as well as his claims 
for service connection for PTSD - in 
particular, and for an increased rating 
for nephritis with hypertension based on 
the additional evidence obtained.  If 
benefits are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it.

The case should then be returned to the Board, if otherwise 
in order.  The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  By 
this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



